 


109 HR 4711 IH: Federal District Court of American Samoa Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4711 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Faleomavaega introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To establish a Federal District Court of American Samoa. 
 
 
1.Short titleThis Act may be cited as the Federal District Court of American Samoa Act of 2006.  
2.Federal District Court for American Samoa 
(a)EstablishmentThere is established for and within American Samoa a court of record to be known as the Federal District Court of American Samoa. Terms of court shall be held on Tutuila and at such other places in American Samoa and at such times as the court may designate by rule or order. 
(b)Jurisdiction of the federal district courtThe jurisdiction of the Federal District Court of American Samoa shall, to the extent that the Constitution and laws of the United States apply to American Samoa, be limited to the jurisdiction of a district court of the United States and that of a bankruptcy court of the United States, except that— 
(1)the Federal District Court shall in no case have jurisdiction of a case or proceeding that puts in issue the tenure to any communal lands located in American Samoa, or any matter pertaining to the adjudication of traditional chieftain or matai titles; and 
(2)the Federal District Court and the High Court of American Samoa shall have concurrent jurisdiction over cases involving the interpretation of— 
(A)the 1900 Treaty or Deed of Cession between the Islands of Tutuila and Aunu’u and the United States, and the 1904 Treaty or Deed of Cession between Manu’a Islands and the United States; and 
(B)the 1967 Revised Constitution of American Samoa, and any amendments thereto.   
(c)Relationship between courts of United States and courts of American SamoaThe relations between the courts established by the Constitution or laws of the United States and the courts of American Samoa with respect to appeals, certiorari, removal of causes, the issuance of writs of habeas corpus, and other matters or proceedings shall be governed by the laws of the United States pertaining to the relations between the courts of the United States, including the Supreme Court of the United States, and the courts of the several States in such matters and proceedings.  
3.Appointment of judge, U.S. attorney, and U.S. marshal 
(a)Appointment of judgeThe President shall, by and with the advice and consent of the Senate, appoint a judge for the Federal District Court of American Samoa, who shall hold office for the term of 10 years and until his or her successor is chosen and qualified, unless sooner removed by the President for cause. The judge shall receive a salary payable by the United States which shall be at the rate prescribed for judges of the United States district courts. 
(b)Temporary assignmentsThe Chief Judge of the Ninth Judicial Circuit of the United States may assign a judge of a local court of record in American Samoa, a circuit or district judge of the ninth judicial circuit, or a recalled senior judge of the United States District Court for the District of Hawaii, or the Chief Justice of the United States may assign any other United States circuit or district judge, with the consent of the judge so assigned and of the chief judge of that circuit, to serve temporarily as a judge in the Federal District Court of American Samoa whenever such an assignment is for the proper conduct, administration, and necessary business of the court. 
(c)U.S. attorney and U.S. marshalThe President shall appoint, by and with the advice and consent of the Senate, a United States attorney and United States marshal for American Samoa to whose offices the provisions of chapters 35 and 37 of title 28, United States Code, respectively, shall apply. 
4.Rules of practice and procedureWhere appropriate, the rules of practice and procedure promulgated and made effective by the Congress or the Supreme Court of the United States pursuant to titles 11, 18, and 28, United States Code, shall apply to the Federal District Court of American Samoa and appeals therefrom; except that the terms Attorney for the government and United States Attorney, as used in the Federal Rules of Criminal Procedure, shall, when applicable, include the Attorney General of American Samoa or such other person or persons as may be authorized by the laws of American Samoa to act therein. 
5.Technical and conforming amendments 
(a)AppealsThe item relating to the Ninth Circuit in the table contained in section 41 of title 28, United States Code, is amended by inserting American Samoa, after Guam,.   
(b)Retirement and survivors’ annuities 
(1)RetirementSection 373 of title 28, United States Code, is amended in subsections (a) and (e) by inserting , the Federal District Court of American Samoa, after the District Court of Guam,.  
(2)Survivors’ annuitiesSection 376(a) of title 28, United States Code, is amended in paragraphs (1)(B) and (2)(B) by inserting the Federal District Court of American Samoa, after the District Court of Guam,. 
(c)U.S. trusteeSection 581(a)(15) of title 28, United States Code, is amended by inserting , American Samoa, after Guam.   
(d)Courts definedSection 610 of title 28, United States Code, is amended by striking the United States District Court for the District of the Canal Zone and inserting the Federal District Court of American Samoa. 
(e)Magistrate judgesSection 631(a) of title 28, United States Code, is amended— 
(1)in the first sentence, by inserting , the Federal District Court of American Samoa, after United States district court; and 
(2)in the second sentence, by inserting American Samoa, after Guam,. 
(f)Court reportersThe first paragraph of section 753(a) of title 28, United States Code, is amended— 
(1)by striking the United States District Court for the District of the Canal Zone,; and 
(2)by inserting the Federal District Court of American Samoa, after the District Court of Guam,.  
(g)Courts of appealsSection 1291 of title 28, United States Code, is amended— 
(1)by striking , the United States District Court for the District of the Canal Zone,; and 
(2)by inserting the Federal District Court of American Samoa, after the District Court of Guam,. 
(h)Interlocutory decisionsSection 1292 of title 28, United States Code, is amended— 
(1)in subsection (a)(1)— 
(A)by striking the United States District Court for the District of the Canal Zone,; and 
(B)by inserting the Federal District Court of American Samoa, after the District Court of Guam,; and 
(2)in subsection (d)(4)(A), by inserting the Federal District Court of American Samoa, after the District Court of Guam,. 
(i)Circuits in which decisions reviewableSection 1294 of title 28, United States Code, is amended— 
(1)by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and 
(2)in paragraph (3), as so redesignated, by inserting or the Federal District Court of American Samoa after Guam.  
(j)Court of appeals for the Federal circuitSection 1295(a) of title 28, United States Code, is amended in paragraphs (1) and (2)— 
(1)by striking the United States District Court for the District of the Canal Zone; and 
(2)by inserting the Federal District Court of American Samoa, after the District Court of Guam,. 
(k)Representation of certain defendantsSection 3006A(j) of title 18, United States Code, is amended by inserting the Federal District Court of American Samoa, after the District Court of the Northern Mariana Islands,. 
6.DefinitionFor purposes of this Act, the term American Samoa includes Swains Island and Rose Island.  
7.Effective dateThis Act and the amendments made by this Act shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act. 
 
